 

Case 1:18-cr-00444-NRB Document100 Filed 12/11/19 Page 1of1

SHER TREMONTE -i_ep

December 11, 2019

BY ECF

Hon. Naomi Reice Buchwald
United States District Judge
Southern District of New York
500 Pear! Street

New York, New York 10007

Re: United States v. Riendeau, et al.
Case No. 18 Cr. 444 (NRB)

Dear Judge Buchwald:

We represent Josephine McLaughlin in the above-captioned matter. After 0 f
conferring with the Government, we write to respectfully request that the Court scheduld’ > ae
a hearing for an arraignment on a superseding misdemeanor information and change of try Jan
plea. We also request that the Court authorize the United States Marshals Service to ¥ 20 OE
make travel arrangements for Ms. McLaughlin to attend this court appearance. é

A230, fr ,

In light of this request, Ms. McLaughlin agrees to withdraw her pending motion
(Dkt. Nos. 95-96). He fot.

We appreciate the Court’s consideration. tyduded:

be Dachweld,

Respectfully submitted, ADs

/s/ 2f t/t 7

Michael Tremonte
Anna Estevao

ce: All counsel of record (via ECF)

90 Broad Street {| 23rd Floor | New York, NY 10004
www.shertremonte.com | tel. 212.202.2600 j fax. 212.202.4156

 
